— In a proceeding, inter alia, to enjoin the respondent Board of Elections from declaring certain write-in ballots invalid, the appeal is from a judgment of the Supreme Court, Kings County, dated May 31, 1977, which dismissed the petition. Judgment affirmed, without costs or disbursements. Petitioners’ application to validate the write-in adhesive stickers employed on their behalves was properly denied (see Election Law, §437; Education Law, § 2590-c, subd 6, par [7]; Matter of Brennan v Power, 11 Mise 2d 305). We also find no merit to the claim concerning the counting of valid write-in votes. Petitioners also complain of inadequate time to respond to the opposing affirmation. They proceeded by order to show cause and made no request to reply at the end of oral argument. Reversal is not indicated on this ground. Latham, J. P., Shapiro, Hawkins and Suozzi, JJ., concur.